DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8 and 10-22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jayaraman (US 20180102581).
In regards to claims 1 and 22, Jayaraman discloses a wireless communication device comprising: a radio frequency system (Jayaraman Fig. 4-6) including a first radio frequency module (Jayaraman Fig. 4 Item 41a, Fig. 5 Item 41a1, 41a2, Fig. 6 Item 41a or 41c) having a first port (Jayaraman Fig. 4, first port of Item 41a, Fig. 5 first port of Item 41a1 or first port of Item 41a2); a second radio frequency module (Jayaraman Fig. 4-6 Item 43) having a second port; and a third radio frequency module (Jayaraman Fig. 4 Item 41b, Fig. 5 Item 41n1, 42m2 Fig. 6 Item 41b, 41c) including a first input/output port (Jayaraman Fig. 4 top port or bottom port of Item 41b, Fig. 5 top port or bottom port of Item 41n1, 42m2, Fig. 6 top port or bottom port of Item 41b or 41c) electrically connected to the first port, a second input/output port electrically connected to the second port, and a coupler switching circuit (Jayaraman Fig. 7B-7F), the coupler switching circuit configured to pass an indication of radio frequency power received at the first input/output port to the second input/output port and pass an indication of radio frequency power received at the second input/output port to the first input/output port (Jayaraman paragraph 0070, 0074); and 
one or more antennas (Jayaraman Fig. 4 Item 46) in communication with the radio frequency system and configured to a transmit radio frequency signal generated by the first radio frequency module.
In regards to claim 2, Jayaraman discloses a wireless communication device as described above. Jayaraman further discloses the third radio frequency module further includes a radio frequency coupler (Jayaraman Fig. 7B-7F Item 48), and the coupler switching circuit is configured to provide an indication of radio frequency power from the radio frequency coupler to the first input/output port.
In regards to claim 4, Jayaraman discloses a wireless communication device as described above. Jayaraman further discloses the coupler switching circuit is configured to provide the indication of radio frequency power from the radio frequency coupler to the second input/output port (Jayaraman paragraph 0070, 0074).
In regards to claim 5, Jayaraman discloses a wireless communication device as described above. Jayaraman further discloses a feedback receiver (Jayaraman paragraph 0071 note: this reads on transceiver 43) having an input port electrically coupled to a daisy chain (Jayaraman Fig. 5) that includes the coupler switching circuit (Jayaraman Fig. 7B Item 82, 7D Item 92, &E Item 102 or 106, 7F Item 114).
In regards to claim 6, Jayaraman discloses a wireless communication device as described above. Jayaraman further discloses the daisy chain includes a coupler switching of the first radio frequency module and a coupler switching circuit of the second radio frequency module (Jayaraman Fig. 7B-7F).
In regards to claim 7, Jayaraman discloses a wireless communication device as described above. Jayaraman further discloses a switch (Jayaraman Fig. 4 Item 44) coupled between the input port of the feedback receiver and the daisy chain.
In regards to claim 8, Jayaraman discloses a wireless communication device as described above. Jayaraman further discloses the feedback receiver includes a second port (Jayaraman Fig. 4 -6 note: this reads on one of the port of Item 43) electrically coupled to the daisy chain.
In regards to claim 10, Jayaraman discloses a wireless communication device as described above. Jayaraman further discloses the coupler switching circuit is configured to pass an indication of radio frequency power having a direct current component and a radio frequency component (Jayaraman Abstract, paragraph 0008).
In regards to claim 11, Jayaraman discloses a wireless communication device as described above. Jayaraman further discloses a direct current blocking element coupled (Jayaraman paragraph 0008) between the daisy chain and the input port of the feedback receiver.
In regards to claim 12, Jayaraman discloses a wireless communication device as described above. Jayaraman further discloses the third radio frequency module and another module in the daisy chain are configured to concurrently output radio frequency signals (Jayaraman paragraph 0039 note: this reads on two power amplifiers that transmit simultaneously).
In regards to claim 13, Jayaraman discloses a wireless communication device as described above. Jayaraman further discloses the feedback receiver is configured to receive indications of radio frequency power associated with each of the concurrently output radio frequency signals (Jayaraman paragraph 0039 note: this reads on two power amplifiers that transmit simultaneously.  See Fig. 4-6 power detectors 49a, 49b).
In regards to claim 14, Jayaraman discloses a wireless communication device as described above. Jayaraman further discloses the radio frequency system is configured pass the indications of radio frequency power in opposite directions in the daisy chain (Jayaraman Fig. 5 note: modules at the top and modules at the bottom propagate in opposite directions).
In regards to claim 15, Jayaraman discloses a wireless communication device as described above. Jayaraman further discloses the third radio frequency module and another module in the daisy chain are configured to concurrently output radio frequency signals in a carrier aggregation mode (Jayaraman paragraph 0039).
In regards to claim 16, Jayaraman discloses a wireless communication device as described above. Jayaraman further discloses the third radio frequency module and another module in the daisy chain are configured to concurrently output radio frequency signals in a dual connectivity mode (Jayaraman Fig. 7E Item 102, 106).
In regards to claim 17, Jayaraman discloses a wireless communication device as described above. Jayaraman further discloses the second module includes a third port (Jayaraman Fig. 7E Item 72 or 74) and a second coupler switching circuit (Jayaraman Fig. 7E Item 102 or 106), the second coupler switching circuit configured to pass an indication of radio frequency power (Jayaraman Fig. 7E note: this reads on power received from Item 48) received at the second port to the third port and pass an indication of radio frequency power received at the third port (Jayaraman Fig. 7E note: this reads on signal generated by PA 72) to the second port.
In regards to claim 18, Jayaraman discloses a method of passing coupled power signals, the method comprising: while a first radio frequency module (Jayaraman Fig. 5 note: this reads on any module from 41a1…42m2) and a second radio frequency module (Jayaraman Fig. 5 note: this reads on any module from 41a1…42m2) are transmitting concurrently (Jayaraman paragraph 0039 note: this reads on two power amplifiers that transmit simultaneously), 
providing a first coupled power signal (Jayaraman Fig. 5, Fig. 7A-7F note: this reads on signal generated by PA 72 of any module from 48a1…48m2) generated by the first radio frequency module to a daisy chain (Jayaraman Fig. 5 paragraph 0028); and 
providing a second coupled power signal (Jayaraman Fig. 5, Fig. 7A-7F note: this reads on signal generated by PA 72 of any module from 48a1…48m2) generated by the second radio frequency module to the daisy chain such that the first coupled power signal and the second coupled power signal propagate in opposite directions in the daisy chain (Jayaraman Fig. 5 note: modules at the top and modules at the bottom propagate in opposite directions).
In regards to claim 19, Jayaraman discloses a method of passing coupled power signals as described above. Jayaraman further discloses receiving the first coupled power signal (Jayaraman Fig. 4-6 Item 49a or 49b) and the second coupled power signal (Jayaraman Fig. 4-6 Item 49a or 49b) at a feedback receiver.
In regards to claim 20, Jayaraman discloses a method of passing coupled power signals as described above. Jayaraman further discloses causing at least one adjustment to a transmit path of the first radio frequency module based on an output signal from the feedback receiver (Jayaraman paragraph 0039 note: this reads on power adjustment).
In regards to claim 21, Jayaraman discloses a method of passing coupled power signals as described above. Jayaraman further discloses passing the first coupled power signal through circuitry of a third radio frequency module (Jayaraman Fig. 4 Item 41b, Fig. 5 Item 41n1, 42m2 Fig. 6 Item 41b, 41c) in the daisy chain.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman in view of Srirattana (US 20160172737).
In regards to claim 3, Jayaraman discloses a wireless communication device as described above. Jayaraman fails to teach the indication of radio frequency power from the radio frequency coupler is an indication of forward radio frequency power, and the coupler switching circuit is configured to provide an indication of reflected radio frequency power from the radio frequency coupler to the first input/output port. However, Srirattana discloses teach the indication of radio frequency power from the radio frequency coupler is an indication of forward radio frequency power, and the coupler switching circuit is configured to provide an indication of reflected radio frequency power from the radio frequency coupler to the first input/output port (Srirattana paragraph 0016). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Srirattana’s indication in Jayaraman’s device for reducing loss (Srirattana paragraph 0010).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman in view of Beutler (US PAT 5933330).
In regards to claim 9, Jayaraman discloses a wireless communication device as described above. Jayaraman fails to teach the daisy chain includes a T-connection that combines two traces, the daisy chain is connected to a single input port of the feedback receiver, and the single input port is the input port. However, Beutler discloses circuit includes a T-connection that combines two traces, the daisy chain is connected to a single input port of the feedback receiver, and the single input port is the input port (Beutler Col. 8 line 65-Col. 9 line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Beutler’s circuit in Jayaraman’s device for improving circuit arrangement (Beutler Col. 1 line 10-20).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17449353 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending Application No. 17449353 encompasses all the limitations recited in claims 1-22.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641